Citation Nr: 0200989	
Decision Date: 01/29/02    Archive Date: 02/05/02

DOCKET NO.  97-24 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to assignment of a higher disability rating for 
service-connected degenerative disc and joint disease of the 
lumbar spine with left lower extremity radiculopathy, 
currently rated as 60 percent disabling.


ATTORNEY FOR THE BOARD

Kieran R. McCormack, Counsel


INTRODUCTION

The veteran had active military service from October 1965 to 
July 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision by the 
Newark, New Jersey, Regional Office of the Department of 
Veterans Affairs (VA) which granted service connection for 
the veteran's low back disability, and assigned a 40 percent 
rating, effective April 18, 1996.  The case was subsequently 
transferred to the Portland, Oregon, Regional Office (RO) due 
to a change of residence by the veteran.  By rating decision 
in February 1998, the RO increased the rating for the 
veteran's service-connected low back disability from 40 to 60 
percent, effective January 13, 1997.  However, this action 
did not constitute a full grant of the benefit sought on 
appeal.  Accordingly, the issue remains in appellate status.  
AB v. Brown, 6 Vet. App. 35 (1993).

This case was previously before the Board and was remanded to 
the RO in June 2001.  The veteran failed to report for a 
Board hearing at the RO, scheduled in November 2001, without 
any indication of good cause for his failure to appear, and 
he has not otherwise expressed a desire to reschedule that 
hearing.


FINDING OF FACT

From April 18, 1996, the veteran's service-connected 
degenerative disc and joint disease of the lumbar spine with 
left lower extremity radiculopathy has been manifested by 
complaints of constant low back pain, clinical evidence of 
lumbar tenderness, severe limitation of motion, sciatic 
neuropathy and neurological findings resulting in a 
disability picture which more nearly approximates that 
resulting from pronounced intervertebral disc syndrome.


CONCLUSION OF LAW

The schedular criteria for entitlement to a 60 percent rating 
for service-connected degenerative disc and joint disease of 
the lumbar spine with left lower extremity radiculopathy have 
been met from April 18, 1996.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 and Supp. 2001); 38 C.F.R. §§ 4.3, 4.7, 4.40, 
4.45, 4.71, Diagnostic Code 5293 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with all notice and 
assistance provisions of the new legislation.  The issue on 
appeal has been addressed by the RO in the rating decision, 
statement of the case, and supplemental statements of the 
case.  In those documents, the veteran has been furnished 
notice of the applicable laws and regulations regarding the 
assignment of increased ratings for degenerative disc and 
joint disease of the lumbar spine with left lower extremity 
radiculopathy.

With regard to the assistance requirements of the new law, 
the Board observes that the claims file includes various 
medical records from providers identified by the veteran.  No 
additional pertinent evidence has been identified.  Various 
VA outpatient reports are of record.  Further, the veteran 
underwent VA examinations in July 1996, July 1997 and 
September 2000, and the Board finds that these examinations 
collectively are adequate for rating purposes.  Accordingly, 
the Board therefore finds that the record as it stands is 
adequate to allow for equitable review of the issue on 
appeal.

Under the circumstances of this case, where there has been 
substantial compliance with the Veterans Claims Assistance 
Act of 2000 and implementing regulations, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet.App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant).

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.  As reported earlier, the veteran 
is appealing the original assignment of a disability 
evaluation following an award of service connection.  As 
such, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet.App. 119 (1999).

As a result of rating actions, the veteran's low back 
disability has been rated as 40 percent disabling from April 
18, 1996, to January 13, 1997, and as 60 percent disabling 
thereafter.  The veteran's low back disability has been rated 
under the provisions of Diagnostic Code 5293 for 
intervertebral disc syndrome.  The Board notes here that 
consideration of other Codes applicable to the disability in 
question (5292 for limitation of motion and 5295 for 
lumbosacral strain) would not benefit the veteran since a 40 
percent rating is the highest available under those codes.  

Under Diagnostic Code 5293 for intervertebral disc syndrome, 
a 40 percent rating is warranted for severe intervertebral 
disc syndrome with recurring attacks with intermittent 
relief.  A 60 percent rating will be assigned for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk or other 
neurological findings appropriate to site of diseased disc 
and little intermittent relief.  38 C.F.R. 4.71a, Diagnostic 
Code 5293.

The Court has held that when a diagnostic code provides for 
compensation based solely on limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered, and that examinations upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  In a precedent 
opinion, VA's General Counsel held that disabilities rated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5293 involve 
limitation of motion which warrants consideration based on 
functional loss due to pain on use or due to flare-ups under 
§§ 4.40 and 4.45. VAOPGCPREC 36-97.  However, the provisions 
of 38 C.F.R. §§ 4.40, 4.45 cannot be used to otherwise assign 
a rating in excess of the maximum schedular rating provided 
for under a particular Diagnostic Code.  See Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997).

It is readily clear from the record that the veteran suffers 
a significant low back disability.  Not only does he suffer 
from degenerative joint disease of the lumbar spine, he also 
suffers from intervertebral disc syndrome.  

Looking to the evidence pertinent to his disability during 
the years 1996 and 1997, the Board notes that severe 
degenerative joint disease of the lumbar spine was shown by 
x-ray study in May 1996.  June 1996 outpatient records 
document significant low back symptomatology, and the veteran 
complained of constant low back pain with radiation at the 
time of a VA examination in June 1996.  The Board also notes 
that he reported taking pain medication four times a day.  
Severe limitation of motion was noted as well as tenderness 
on palpation.  The diagnoses included symptomatic 
degenerative joint disease of the lumbar spine with radiation 
into the left lower extremity and consider left sciatica.  A 
CAT scan performed in January 1997 showed marked degenerative 
disc disease at the L2-L3 and L5-S1 levels with diffuse mild 
degenerative disc disease at the remaining lumbar levels.  VA 
examination in July 1997 resulted in a finding of exquisite 
lumbar tenderness to percussion.  

The Board notes here that many of the medical reports dated 
in the period in question do not appear to reflect complete 
neurological findings.  However, it appears clear that the 
veteran has suffered sciatic neuropathy with characteristic 
pain during the periods in question with little intermittent 
relief.  As noted earlier, the complaints of severe pain and 
clinical evidence of exquisite pain must also be given 
consideration under 38 C.F.R. §§ 4.40, 4.45 for additional 
functional loss due to pain.  Resolving all reasonable doubt 
in the veteran's favor, the Board finds that the disability 
picture resulting from the low back disability more nearly 
approximates the criteria for a 60 percent rating under 
Diagnostic Code 5293 for intervertebral disc syndrome.  Under 
such circumstances, the veteran is entitled to the higher 
award.  38 C.F.R. §§ 4.3, 4.7.  The Board further finds that 
a 60 percent rating is warranted during the entire period 
covered by this appeal; that is, from April 18, 1996 (the 
effective date of the award of service connection) to the 
present.  

However, there is no basis for assigning a rating in excess 
of 60 percent at any time covered by the appeal.  As noted 
earlier, no other Diagnostic Codes applicable to the 
disability in question allow for a rating in excess of 60 
percent, and other Codes applicable to the spine are not 
appropriate in this case.  For example, although Codes 5285 
and 5286 provide for ratings in excess of 60 percent, they 
apply to disability related to a fracture of a vertebra or 
complete bony fixation (ankylosis) of the spine.  The 
veteran's disability does not encompass any of these 
situations.  

Further, the potential application of various provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered but the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  In this regard, the 
Board finds that there has been no showing by the veteran 
that the service connected disorder at issue has resulted in 
marked interference with employment or necessitated frequent 
periods of hospitalization so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

Entitlement to assignment of a 60 disability percent rating 
for the veteran's service-connected degenerative disc and 
joint disease of the lumbar spine with left lower extremity 
radiculopathy is warranted from April 18, 1996,.  To this 
extent, the appeal is granted.

		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps 
you can take if you disagree with our decision.  We are in 
the process of updating the form to reflect changes in the 
law effective on December 27, 2001.  See the Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 115 Stat. 976 (2001).  In the meanwhile, please note 
these important corrections to the advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

